TALLMAN, Circuit Judge,
dissenting:
I respectfully dissent. Under the modified categorical approach, a common sense reading of the relevant judicially noticeable documents of Fowles’s conviction — the charging document and the transcript of the plea proceeding — establish the requisite degree of intent to support sentencing Fowles under the career offender provision. Fowles pled guilty to a criminal complaint charging that he:
willfully and unlawfully attempt[ed] by means of threat or violence to deter or prevent Lt. Cheney, CO Bell, CO Patton, CO Brown, when they were then and there executive officers from performing a duty imposed on these officers by law or [ ] knowingly resisted] by use of force or violence the executive offi-eer[s] in the performance of their duty in violation of Penal Code section 69, a felony.
(emphasis added). Fowles conceded he “forcibly resisted the officers in pulling him off the area he was trying to jump from.” In doing so, he injured an officer.
The relevant documents thus show that Fowles actively and intentionally used physical force against the correctional officers while resisting their efforts to restore order to the disturbance he had begun in the cellblock. Nothing in the documents *716suggests anything but intentional misbehavior. See U.S.S.G. § 4B1.2(a)(l). Unlike the majority, I refuse to parse “willfully,” “knowingly,” and “forcibly” out of Fowles’s guilty plea. The district court correctly found that Fowles’s violation of Penal Code section 69 is a crime of violence under the modified categorical approach enunciated in Taylor v. United States, 495 U.S. 575, 110 S.Ct. 2143, 109 L.Ed.2d 607 (1990), and would support enhanced sentencing as a career offender under U.S.S.G. § 4B1.2(a)(l).